DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2022.
Claim Rejections - 35 USC § 112
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the crosslinking-type curing agent (B) distinguishes over the modified polyphenylene ether compound (A), given that each has carbon-carbon unsaturated double bonds. In this regard, the modified polyphenylene ether compound (A) appears to be capable of self-curing.
In claim 4, it is unclear how the “multifunctional” compounds having two (meth) acryl groups distinguish over the modified polyphenylene ether compound (A1) embodiment wherein both X1 and X2 are represented by formula (7).
In claim 4, it is unclear how the “multifunctional” compounds having vinyl groups distinguish over the modified polyphenylene ether compounds (A1) and (A2) having more than two vinyl groups, e.g., X1, X2, or R1-R16 groups.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2015/0166788 (Li) as evidenced by US 2016/0145370 (Kitai).
Li discloses a polyphenylene ether resin composition comprising:
a vinylbenzyl-etherified DOPO compound resin having at least two unsaturated bonds of formula (I) to (XII) (meets Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds); and
a vinyl-terminated polyphenylene ether resin of formula (XXIV) (embraces both of Applicants’ vinylbenzyl-modified polyphenylene ether (A1) and (A2) wherein X1 and X2 are each represented by formula (6)) or formula (XXV) (embraces Applicants’ (meth)acryl-modified polyphenylene ether (A1) wherein X1 and X2 are each represented by formula (7))
(e.g., abstract, [0016], [0053-0063], [0104-0108], examples, claims).
	Li sets forth examples E5, E14 and C7 comprising a mixture of a vinylbenzyl-modified polyphenylene ether OPE-2st, a methacryl-modified polyphenylene ether SA-9000, DOPO-HQ resin (meets Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds) and additional components having more than one unsaturated bond, e.g., styrene-butadiene copolymer, cyanate resin, bismaleimide resin (also meet Applicants’ crosslinking-type curing agent (B) having at least two unsaturated bonds).  
As to claims 1 and 2, while Li’s vinylbenzyl-modified polyphenylene ether OPE-2st (having structure per present specification [0146-0147]) meets Applicants’ vinylbenzyl-modified polyphenylene ether (A1) wherein X1 and X2 are each represented by formula (6), Li’s methacryl-modified polyphenylene ether SA-9000 (having structure per Kitai [0129]) differs from Applicants’ modified polyphenylene ether (A2) in that at least one of the terminal vinyl groups is not a vinylbenzyl group represented by formula (6).  It would have been obvious to one having ordinary skill in the art, however, to use a vinylbenzyl-modified polyphenylene ether per Li’s formula (XXIV) having the backbone structure of SA-9000 (i.e., wherein -O-X-O- is -O-ph-A-ph-O- and A is a C1-20 hydrocarbon) in place of the methacryl-modified SA-9000 with the reasonable expectation of success as per Li teaching them as viable modified polyphenylene ether functional alternatives.  Conversely, it would have been obvious to one having ordinary skill in the art to combine a vinylbenzyl-modified polyphenylene ether per Li’ formula (XXIV) wherein -O-X-O- is -O-ph-A-ph-O- and A is a C1-20 hydrocarbon (meets Applicants’ modified polyphenylene ether (A2) wherein X1 and X2 are each represented by formula (6)) with a (meth)acryl-modified polyphenylene ether per Li’ formula (XXV) wherein -G- is a covalent bond (meets Applicants’ modified polyphenylene ether (A1) wherein X1 and X2 are each represented by formula (7)) for their expected additive effect and with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 4, any of Li’s exemplified components having unsaturated groups, e.g., vinylbenzyl-etherified-DOPO-HQ resin, styrene-butadiene copolymer, cyanate resin and bismaleimide resin, meet the claimed multifunctional vinyl compound. Moreover, Li’s vinyl- terminated polyphenylene ether SA-9000 also meets the claimed multifunctional methacrylate compound.
	As to claim 5, Li’s examples E5, E14 and C7 meet claimed modified polyphenylene ether content.
As to claim 6, Li’s examples E5, E14 and C7 meet claimed modified polyphenylene ether (A1):(A2) mass ratio.
Response to Arguments
Applicant’s arguments and amendments filed September 23, 2022 have been fully considered and are persuasive in overcoming the 35 USC 102, but not the 35 USC 103, rejection over US 2015/0166788 (Li).  
 Applicants are correct in noting that Li’s SA-9000 contains two terminal methacrylate groups and, as such, does not meet the newly-defined modified polyphenylene ether (A2).  Li, however, clearly discloses vinylbenzyl-terminated polyphenylene ether per formula (XXIV) wherein -O-X-O- is -O-ph-A-ph-O- and A is a C1-20 hydrocarbon (meets Applicants’ modified polyphenylene ether (A2) wherein X1 and X2 are each represented by formula (6)) as a viable functional alternative to the exemplified methacrylate-terminated SA-9000.  Accordingly, it would have been obvious to use a vinylbenzyl-modified polyphenylene ether per formula (XXIV) having the backbone structure of SA-9000 in place of the exemplified methacrylate-terminated SA-9000 for its expected additive effect and with the reasonable expectation of success.  Alternatively, it would have been obvious to one having ordinary skill in the art to combine a vinylbenzyl-modified polyphenylene ether per formula (XXIV) wherein -O-X-O- is -O-ph-A-ph-O- and A is a C1-20 hydrocarbon (meets Applicants’ modified polyphenylene ether (A2) wherein X1 and X2 are each represented by formula (6)) with a (meth)acryl-modified polyphenylene ether per formula (XXV) wherein -G- is a covalent bond (meets Applicants’ modified polyphenylene ether (A1) wherein X1 and X2 are each represented by formula (7)) for their expected additive effect and with the reasonable expectation of success.  Even though Li does not expressly set forth said embodiments in the working examples, a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765